153 Ga. App. 847 (1980)
267 S.E.2d 263
DAVIS
v.
THE STATE.
59503.
Court of Appeals of Georgia.
Submitted February 5, 1980.
Decided February 20, 1980.
Rehearing Denied March 12, 1980.
Danny L. Dupree, for appellant.
William J. Smith, District Attorney, Richard C. Hagler, Assistant District Attorney, for appellee.
BANKE, Judge.
The defendant appeals the denial of his motion for new trial following his conviction of theft by receiving stolen property. Held:
1. The trial court committed no error in admitting the incriminating statements which the defendant made to the arresting officer. Although the defendant contended that he made these statements because the officer threatened to charge him with burglary if he did not cooperate, the officer testified that he made no such threats or promises. The trial court was entitled to believe him rather than the defendant and to admit the statements as evidence. See High v. State, 233 Ga. 153 (210 SE2d 673) (1974); Ingram v. State, 137 Ga. App. 412 (224 SE2d 527) (1976).
2. The defendant's testimony that he did not know the items were stolen when he purchased them did not entitle him to a jury charge on mistake of fact (Code Ann. § 26-705) or on misfortune or accident (Code Ann. § 26-602). "An essential element of the crime of theft by receiving stolen property is knowledge that the goods are stolen when the defendant receives the property. Code § 26-1806." Shorts v. State, 137 Ga. App. 314, 315 (223 SE2d 504) (1976). Since the trial court properly instructed the jury to this effect, it was not necessary to charge that the defendant's testimony, if believed, constituted an affirmative defense.
Judgment affirmed. McMurray, P. J., and Smith, J., *848 concur.